Citation Nr: 0107372	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar disc disease as 
secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1976 to April 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 RO decision which, 
in part, denied secondary service connection for lumbar disc 
disease.  In an August 1999 decision, the RO granted service 
connection for left knee arthritis as secondary to the 
service connected right knee disability.  Personal hearings 
were held at the RO in March 1999 and before a traveling 
member of the Board (i.e., Travel Board hearing) in November 
2000.  

At the November 2000 hearing, the veteran and his 
representative raised additional issues involving claims of 
service connection for a disorder of the right quadriceps 
muscle and for an earlier effective date for the original 
grant of service connection for the veteran's right knee 
disability in 1981.  These issues are referred to the RO for 
review and appropriate action.  Further reference to another 
potential issue, that of entitlement to an earlier effective 
date for secondary service connection for left knee 
arthritis, will be made in the Remand action noted below.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

The veteran primarily argues that secondary service 
connection should be established for his low back disability, 
on the theory that his service-connected knee disabilities 
produced a gait disturbance which caused or aggravated his 
low back condition.  38 C.F.R. § 3.310 (2000); Allen v. 
Brown. 7 Vet. App. 439 (1995).  

Service medical records show that the veteran underwent a 
right medial meniscectomy and trimming of the right anterior 
cruciate ligament fibers in 1980.  In an August 1981 
decision, the RO granted service connection for a right knee 
condition.  The historical medical evidence reflects that the 
veteran was treated for right knee symptoms and underwent 
multiple right knee surgeries, including a total right knee 
replacement.  VA medical records dated from February 1998 to 
June 1998 show treatment for right and left knee symptoms.  
X-ray studies dated in March 1998 show mild degenerative 
changes in the left knee.  Degenerative changes predominately 
at the lower lumbar level were shown on X-ray of the lumbar 
spine.  A July 1998 VA medical record notes a diagnostic 
impression of lumbar disc disease and degenerative joint 
disease of the left knee, probably related to his service 
connected right knee disability.  On VA examination in July 
1998, the examiner noted that the veteran appeared to have 
mechanical low back pain, although he may have arthritis 
based upon X-ray studies.  The examiner indicated that the 
changes in his left knee and low back were more likely 
secondary to his history of playing basketball and a possible 
remote injury at that time rather than being related to the 
total right knee arthroplasty two years prior.  

During the March 1999 RO hearing, the veteran testified that 
he had been unable to play basketball since his discharge 
from service due to his right knee disability.  He claimed 
that overuse of his left knee due to his service-connected 
right knee condition, resulted in an abnormal gait and caused 
his lumbar spine impairment.  

In an August 1999 decision, the RO granted service connection 
for arthritis of the left knee as secondary to the right knee 
total knee replacement.  

During the November 2000 Travel Board hearing, the veteran 
indicated that he was last treated for his back condition in 
July 2000 at the Denver VA medical center.  The RO should 
obtain such VA medical records and associate them with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  He also testified that a private physician, 
Dr. Moriarty indicated that his back condition was related to 
the service-connected right knee disability.  In addition, 
the veteran's representative also raised the intertwined 
issue of service connection for a low back disability 
secondary to both the service-connected right knee disability 
as well as the recently service-connected left knee 
disability.  

It is the judgment of the Board that further development of 
the evidence is warranted, including further efforts to 
obtain post-service medical records and providing the veteran 
with a comprehensive VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Finally, the Board notes that the transcript of the November 
2000 hearing indicates that, at the hearing, the veteran 
submitted additional evidence for review, along with a signed 
waiver of RO original consideration.  There was also an 
indication at the hearing that the statement submitted by the 
veteran contained his withdrawal of a notice of disagreement 
(NOD) to the effective date assigned by the RO's August 1999 
rating decision for the grant of service connection for the 
veteran's left knee disability.  Neither the additional 
evidence nor the veteran's waiver of RO consideration and 
withdrawal of NOD is currently associated with the record 
before the Board.  

1.  The RO should attempt to locate the 
evidence and signed waiver and additional 
statement on VA Form 21-4138, that were 
submitted at the November 2000 hearing.  
This material should be given appropriate 
consideration and any appropriate action 
should be taken.  If the evidence and 
statement cannot be located, the veteran 
and his representative should be given 
the opportunity to resubmit it for 
review.  

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for 
lumbar disc disease, including Dr. 
Moriarty of Madison, South Carolina (who 
may have provided an opinion on secondary 
service connection).  The RO should 
directly contact all identified medical 
providers and obtain complete copies of 
the related medical records, which are 
not already on file.  The RO should also 
directly contact the Denver VA medical 
center and request any recent medical 
records concerning his low back 
disability.  38 C.F.R. § 3.159.  

3.  After all records are added to the 
claims folder, the veteran should undergo 
a VA orthopedic examination for the 
purpose of determining the etiology of 
the low back disability, including any 
relationship with the service-connected 
right and left knee disabilities.  The 
claims folder must be provided to and 
reviewed by the doctor, and the 
examination report should indicate that 
such has been accomplished.  The doctor 
should indicate whether the veteran 
currently has a gait disturbance and, if 
he does, whether it is caused or 
contributed to by either or both of the 
service-connected knee disabilities.  
Based on examination findings, historical 
evidence, and medical principles, the 
doctor should provide a medical opinion, 
with full rationale, as to the etiology 
of the veteran's low back disability, 
including lumbar disc disease.  The 
doctor should specifically address 
whether the veteran's service-connected 
knee disabilities directly caused him to 
develop lumbar disc disease, or whether 
the service-connected knee disabilities 
resulted in aggravation (an additional 
degree of disability) of lumbar disc 
disease.  If the doctor finds the 
service-connected knee disabilities 
aggravated the low back disability, the 
doctor should clearly identify the 
increment of low back disability which is 
the result of such aggravation (i.e., the 
doctor should describe the pre-
aggravation and post-aggravation levels 
of lumbar disc disease, with the 
difference between the two levels being 
the additional disability resulting from 
the aggravation).  The examiner should 
reconcile his/her opinion with any 
conflicting medical opinion of record.  

4.  Thereafter, the RO should review the 
claim for service connection for lumbar 
disc disease as secondary to service-
connected right and left knee 
disabilities.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

On remand, the veteran may submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


Error! Not a valid link.


